IN THE UNITED STATES DISTRICT COURT _
FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,
Plaintiff,

V.

)

)

)

)

§
CHRIsToPHER R. PARKS, )
GARY RoBERT LEE, )
JERRY MAY KEEPERS, )
)

)

)

)

)

)

)

Defendants.

THE GRAND JURY CHARGES:

Mam b l
- we
U S~ DISngi"ct:o

Case No. § § CR 25 1 CUE

INDICTMENT

[COUNT l: 18 U.S.C. § 371

- Conspiracy to Offer or Pay Health
Care Kickbacks;

COUNTS 2 through 24: 42 U.S.C.
1320a-7b(b)(1)(A) - Soliciting or
Receiving Health Care Kickba_ck;
COUNT 25: 18 U.S.C. § 1349

- Conspiring to Commit Health Care
Fraud;

Forfeiture Allegation: 18 U.S.C.

§ 982(a)(7), 18 U.S.C. § 981(a)(1)(C)
and 28 U.S.C. § 2461(c) - Health Care
Fraud Forfeiture]

COUNT ONE

THE coNsPlRACY ANI`) ITs oBJECT

l. From in or about November 2012 to the date of this Indictment, in the

Northern District of Oklahoma and elsewhere, the defendants, CHRISTOPHER R.

PARKS (“PARKS”) and GARY ROBERT LEE (“LEE”), did knowingly and willfully

conspire, confederate, and agree with each other and others, known and unknown to the

Grand Jury (collectively “the Conspirators”), to commit offenses against the United States,

that is, violations of Title 42, United States Code, Section 1320a-7b(b)(2)(A), by

knowingly and willfully offering and paying remuneration, including kickbacks and bribes,

directly and indirectly, overtly and covertly, in cash and in kind, to physicians to induce

the physicians to refer individuals to pharmacies operated and controlled by PARKS and

LEE for the furnishing of items and services for which payment may be made in whole or
in part under a F ederal health care program, as described below.
THE PURPOSE OF THE CONSPIRACY

2. The purpose of the Conspiracy was to unlawfully enrich the Conspirators,
including PARKS and LEE, at the expense of the United States Treasury and private
insurers, through the corrupt practice of bribing physicians to write prescriptions for
expensive compounded drugs and to submit those prescriptions to pharmacies controlled
and operated by PARKS and LEE, thereby enabling the Conspirators to submit large
claims for payment of the costly prescriptions to various Federal health care programs and
private insurers, and to divide among the Conspirators the profits from the federally-paid
and insurance-paid claims.

MANNER AND MEANS OF THE CONSPIRACY

The Conspirators used the following manner and means to achieve the object of the
Conspiracy:

Compounded Drugs Compared to Standard, FDA-Agproved Drug§

3. “Compounding” a prescription was a practice in which a licensed pharmacist
or licensed physician combined, mixed or altered ingredients of a drug or multiple drugs
to create a drug tailored to the needs of an individual patient where standard medications,
approved by the United States Food and Drug Administration (“FDA”) were unsuitable
due to patient allergies, intolerance to method of administration, or other uncommon
factors. Compounded medications were prescribed and mixed for specific patients with

particular needs; they were not to be mixed and marketed in bulk quantities Compounded

2

drugs Were not FDA-approved. That is, the FDA did not verify the safety, potency,
effectiveness or manufacturing quality of compounded drugs.

4. Compounded drugs were often far more expensive than drugs approved by
the FDA for the treatment of the same physical condition and were commonly reimbursed
by Federal health care programs and private insurance companies at a far higher rate than
FDA-approved drugs.

PARKS Establishes a Practice of Bribing Physicians
for Congounded Drug Prescriptions

5. Prior to November 2012, PARKS Was associated with a pharmacy, Select
RX, located in Tulsa, Oklahoma, that offered prescription compounding services to its
customers PARKS had a professional background in legal services and did not hold any _
medical or pharmacy license. PARKS solicited business for Select RX from physicians
and medical professionals

6. In or about November 2012, PARKS began to market Select RX to area
physicians as a place to submit compounded drug prescriptions PARKS caused kickbacks
to be paid by physicians for the purpose of inducing them to write compounded drug
prescriptions and submit them to Select RX on behalf of their patients

PARKS and LEE Join Forces to Bribe Physicians for
Comounded Drug Prescriptions

7. LEE was a medical doctor licensed in the State of Oklahoma.
8. From in or about the fall of 2012, PARKS and LEE conjointly began to
acquire, own and operate pharmacies through which they could market compounding

services, including:

y. OK Compounding, LLC, of Skiatook, Oklahoma
(“OK Compounding”);

y. One Stop RX, LLC, of Tulsa, Oklahoma
(“One Stop”);

y. NBJ Pharmacy, LLC, of Houston, Texas
(“NBJ”); and

y. Airport McKay Pharmacy of Houston, Texas
(“Airport McKay”).

(Collectively “the Pharmacies”).

9. Through the payment of bribes and kickbacks, the Conspirators corruptly
recruited physicians to Write prescriptions for compounded drugs and to submit those
prescriptions to the Pharmacies for fulfillment, just as PARKS had done while working on
behalf of Select RX.

10. To facilitate the submission of compounded drug prescriptions to the
Pharmacies, the Conspirators provided pre-printed prescription pads to physicians The
pads contained a selection of compounding formulas so that a physician could simply check
a box to indicate a preferred forrnula. In addition, the pads bore the facsimile numbers of
the Pharmacies so that the physician’s staff would easily know where to submit the
prescription.

ll. Instead of providing compounded pain medication prescriptions directly to
their patients, who would then be free to select a pharmacy, the bribed physicians sent the

prescriptions directly to the Pharmacies.

The Conspirators Disguise the Bribes and Kickbacks
12. In order to disguise the bribe and kickback payments to physicians, the
Conspirators created sham business arrangements With physicians to promote the
appearance that the Pharmacies were paying the physicians for legitimate services, rather
than for prescribing and referring compounded drug prescriptions
13. The sham business arrangements took several forms including, but not
limited to, the following:

a. Contracts between the Pharmacies and physicians who purportedly
provided “Medical Director” or “Consulting Physician” services to the Pharmacies
in exchange for payments at designated rates. The alleged services included
reviewing charts, participating in meetings with the Pharmacies, developing
policies, and answering clinical questions for the Pharmacies’ staff and treating
physicians Some physicians provided time logs purporting to substantiate the
services they provided. In actuality, the physicians did not provide to the
Pharmacies any services other than Writing compounded drug prescriptions and
submitting them to the Pharmacies.

b. Limited liability companies (“LLCs”) owned and operated by the
Pharmacies and physicians, who submitted compounded drug prescriptions to the
Pharmacies. After the Pharmacies received payments for the prescriptions, the
Conspirators transferred the profits to the LLCS for division among the physicians

and the Pharmacies.

c. Recruitment of physicians as “Medical Directors” for a bogus medical
study purportedly conducted by R.U., an institution of higher education known to
the Grand Jury. In actuality, the physicians performed no work in furtherance of
any medical study because no legitimate study existed, as the Conspirators well
knew. Nonetheless, the Conspirators paid those physicians for writing compounded
drug prescriptions and submitting them to the Pharmacies.

d. Even after bribes and kickbacks ceased to be paid to physicians, the
Conspirators continued to conceal the true nature of the payments.

Dr. Jerl_'y Keepers

14. Jerry May Keepers (“Keepers”) was a medical doctor, licensed in the States
of Oklahoma and Texas, who maintained a pain clinic practice in Friendswood, Beaumont
and Humble, Texas. In addition to his practice in Texas, Keepers established a clinic in
Tulsa, Oklahoma, in or about November 2012.

15. Beginning in or about November 2012, PARKS caused bribes and kickbacks
to be paid in the approximate amount of $25,000 per month to Keepers. In exchange,
Keepers wrote compounded drug prescriptions for his patients and submitted them to
Select RX and NBJ.

16. From in or about January 2013, as PARKS and LEE established additional
Pharmacies, Keepers continued sending his compounded drug prescriptions to the
Pharmacies in exchange for bribes and kickbacks from the Pharmacies in approximate

amounts between $4,0()0 to $25,000 a month.

17. In an effort to disguise the bribe and kickback payments, Keepers represented
that he had been hired by OK Compounding as a National Spokesperson or Medical
Director or National Marketing Director. However, Keepers never provided any National
Spokesperson or Medical Director or National Marketing 'Director Services for OK
Compounding The only service provided by Keepers Was sending all of his compounded
drug prescriptions to the Pharmacies.

18. AS part of the fraudulent concealment of his true relationship to the
Pharmacies, Keepers executed a “Standing Order” form that allowed OK Compounding to
change his prescriptions at the pharmacy. If a prescription written by Keepers Would not
be reimbursed by TRICARE, Medicare, and the FECA Program, then OK Compounding
could fill the prescription with a formula that would be reimbursed without consulting
Keepers.

19. The Conspirators continued to pay bribes and kickbacks to physicians
including Keepers, in exchange for their compounded drug prescriptions through in or
about October 2015. During the duration of the payments, PARKS and LEE made the
bribe and kickback payments through several checking accounts they controlled. Those
checking accounts included OK Compounding, LLC, OK Compounding Management,
LLC and Pharmacy Consulting, LLC.

The Pavment Process and Federal Programs

20. Pharmacy Providers of Oklahoma (“PPOK”) was a company that represented

independent pharmacies in negotiations with insurance companies and that oversaw

pharmacy billing processes A majority of contracts with insurance companies and Federal

7

health care programs were in the name of PPOK as the administrator. Prescriptions flowed
from client pharmacies through PPOK for billing to insurance companies and Federal
health care programs Select RX and the Pharmacies were clients of PPOK, Which handled
their billing processes

` TRICARE

21. TRICARE provided health care coverage for the United States Department
of Defense (“DOD”) beneficiaries world-Wide, including active duty service members,
National Guard and Reserve members, retirees, their families, and survivors

22. Individuals who received health care benefits through TRICARE were
referred to as TRICARE “beneficiaries.” The Defense Health Agency (“DHA”), an agency
of DOD, was the military entity responsible for overseeing and administering the
TRICARE program.

23. TRICARE provided coverage for certain prescription drugs, including
certain compounded drugs, if the drugs were medically necessary and prescribed by a
licensed physician.

24. Express Scripts was the company that administered the TRICARE
prescription program. If a beneficiary chose a network pharmacy, the pharmacy would
collect any applicable co-pay from the beneficiary, dispense the drug to the beneficiary,
and submit a claim for reimbursement to Express Scripts, which would in turn adjudicate

the claim and reimburse the pharmacy. To become a TRICARE network pharmacy, a
pharmacy agreed to be bound by, and comply with, all applicable State and Federal laws,

specifically including those addressing fraud, waste and abuse.

_ 8

25. OK Compounding and One Stop, through PPOK, or their subsidiary RXLinc,
submitted claims for prescription compounding drugs it dispensed to TRICARE
beneficiaries

Medicare

26. Medicare provided benefits to individuals Who were 65 years and older or
disabled. Medicare was administered by the Centers for Medicare and Medicaid Services,
a federal agency under the United States Department of Health and Human Services.

27. Individuals who qualified for Medicare benefits were referred to as Medicare
“beneficiaries.” Each beneficiary Was given a unique health insurance claim number.
Health care providers who provided medical services that were reimbursed by Medicare
were referred to as Medicare “providers_.”

28. To participate in Medicare, a provider was required to submit an application
in which the provider agreed to comply With all Medicare-related laws and regulations If
Medicare approved a provider’s application, Medicare assigned the provider a Medicare
“provider number,” which was used for processing and payment of claims

29. A health care provider with a Medicare provider number could submit claims
to Medicare to obtain reimbursement for services and products provided to Medicare
beneficiaries

30. Most providers submitted their claims electronically pursuant to an
agreement they executed With Medicare in which the providers agreed that they: (a) were
responsible for all claims submitted to Medicare by themselves, their employees and their

agents; (b) would submit claims only on behalf of those Medicare beneficiaries who had

9

given their Written authorization to do so; and (c) Would submit claims that Were accurate,
complete, and truthf`ul.

31. Medicare Part D provided coverage for outpatient prescription drugs
Medicare beneficiaries Were able to obtain Part D coverage through: (l) enrollment in one
of many prescription drug plans (“PDP”), which covered only prescription drugs and were
offered by qualified private insurance plans (often referred to as drug plan “sponsors”),
Which received reimbursement from Medicare; or (2) a Medicare Advantage plan that
covered both prescription drugs and medical services A beneficiary was responsible for
any deductible or co-payment required under his or her PDP.

32. Medicare reimbursed providers for certain compounded drugs that were
medically necessary to the treatment of a beneficiary’s illness or injury, Were prescribed
by a beneficiary’s physician or a qualified physician’s assistant acting under the
supervision of a physician, and were provided in accordance with Medicare regulations
and guidelines that governed whether a particular service or product Would be reimbursed
by Medicare.

33. A pharmacy provider was required to provide certain information when filing
claims with Medicare. This information included identification of the person or entity that
provided the medication, identification of the medication that was provided, identification
of the prescribing physician, identification of the beneficiary, and the date the prescription

Was dispensed.

lO

34. OK Compounding and One Stop, through PPOK , or their subsidiary
RXLinc., submitted claims for prescription compounding drugs it dispensed to Medicare
beneficiaries

The FECA Program

35. The Federal Employees’ Compensation Act, Title 5, United States Code,
Sections 8101, et seq. (“FECA”) provided certain benefits to civilian employees of the
United States, for wage-loss disability due to a traumatic injury or occupational disease
Sustained While Working as a federal employee (the “FECA program”). The Office of
Workers' Compensation Programs (“OWCP”), a component of the United States
Department of Labor (“DOL”), administered the FECA program.

36. When a qualified employee suffered a work-related injury, the employee
filed a claim for coverage with OWCP, which then assigned the claimant an OWCP claim
number.

37. To obtain reimbursement for prescription drugs provided to OWCP
claimants (hereinafter referred to as “beneficiaries”), a pharmacy had to submit its
prescription claims for payment to OWCP, using the beneficiary’S OWCP claim number.
By submitting a claim for reimbursement with OWCP, the pharmacy provider certified that
the service or product for Which reimbursement was sought Was medically necessary,
appropriate, and properly billed in accordance with accepted industry standards

38. OWCP would process the claims submitted by the provider and, if all
required information was included, OWCP would reimburse the provider in accordance

with an established fee schedule.

ll

39. OK Compounding, through PPOK, or their subsidiary RXLinc, submitted
claims for prescription compounding drugs it dispensed to FECA beneficiaries

40. TRICARE, Medicare, and the FECA Program were at all relevant times
“Federal health care programs,” as defined by Title 42, United States Code, Section 1320a-
7b(f), that affected interstate commerce

The Conspirators’ Claims Against
The Federal Health Care Programs

41. From in or about January 8, 2013, to in or about October 3, 2014, the
Conspirators caused the Pharmacies to bill TRICARE for claims in the approximate total
amount of $3,425,437.85. Based on those claims, TRICARE paid the Pharmacies a total
amount of approximately $3,207,514.97 for compounded pain medications dispensed by
the Pharmacies to TRICARE beneficiaries

42. From on or about January 30, 2013, to on or about May 28, 2014, the
Conspirators caused the Pharmacies to bill Medicare for claims in the approximate total
amount of $944,451.34. Based on those claims Medicare paid the Pharmacies a total
amount of approximately $944,451.34 for compounded pain medications dispensed by the
Pharmacies to Medicare beneficiaries

43. From on or about March 13, 2013, to on or about September 18, 2014, the
Conspirators caused the Pharmacies to bill the FECA Program for claims in the
approximate total amount of $l,186,855.74. Based on those claims, the FECA Program
paid the Pharmacies a total amount of approximately 3552,544.55 for compounded pain

medications dispensed by the Pharmacies to FECA Program beneficiaries

12

OVERT ACTS
In furtherance of the Conspiracy, the Conspirators committed the following overt
acts, among others in the Northern District of Oklahoma and elsewhere:
44. On the following dates the Conspirators caused payments to be paid to

Keepers in the approximate amounts listed below

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_ O.VERT ACT NO-. DATE 4 AMOUN'I`
l November 2, 2012 325_,000
2 November 30._ 2012 $25,000
3 January 8, 2013 $25,000
4 liebruary S, 2013 $25,000
5 March 5, 20l3 325,000
6 April 5, 2013 $25,000
7 April 29, 2013 $6,000
8 April 29, 2013 525,000
9 May 29, 2013 325,000
10 July l, 2013 325,000`
ll July l, 20l3 $4,000
12 August 6, 2013 $25,000
13 September 4, 2013 $25,000
14 September 26, 2013 $6,000
15 October 8, 2013 $25,000

 

 

 

 

 

13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16 November 12, 2013 $25,000
17 December 11, 2013 $25,000
18 January 7, 2014 $10,000
19 January 22, 2014 $25,000
20 February 26, 2014 $25,000
21 March 17, 2014 $25,000
22 Apri121, 2014 $25,000
23 May 27, 2014 $25,000
24 June 17, 2014 $25,000
25 July 21, 2014 $25,000
26 August 19, 2014 $25,000
27 September 22, 2014 $25,000
28 October 20, 2014 $25,000
29 November 24, 2014 $25,000
30 December 26, 2014 $25,000
31 January 21, 2015 $25,000
32 February 20, 2015 $25,000
33 March 24, 2015 $25,000
34 Apri120, 2015 $25,000
35 May 19, 2015 $25,000
36 June 24, 2015 $15,000

 

 

 

14

 

 

 

 

 

37 July 23,2015 $15,000
38 August 25, 2015 $15,000
39 September 25, 2015 $15,000

 

 

 

All in violation of Title 18, United States Code, Section 371.

15

 

COUNTS Two THRoUGH TWENTY FoUR
[42 U.s.C. § 13203-7b(b)(1)(A)]

45. The Grand Jury hereby incorporates and realleges paragraphs 1 through 82
of this Indictment.

46. On or about the dates stated in the table below, in the Northern District of
Oklahoma and elsewhere, the defendant, JERRY MAY KEEPERS, did knowingly and
willfully solicit and receive remuneration, that is, kickbacks and bribes in the form of
checks payable in the approximate amounts set forth below, in return for referring, and
causing the referral of, individuals for whom he had written, and caused the writing of,
compounded drug prescriptions to the Pharmacies, for the furnishing, and arranging for
the mmishing, of compounded drugs, items for Which payment was made in whole and in

part by Federal health care programs including, but not limited to, TRICARE, Medicare

and the FECA Program.

16

 

COUNT

APPROX.IMATE
DATE

REMUNERATION

 

December 11, 2013

Check number 4780, drawn on the OK
Compounding IBC Bank Account, in the
amount of 325,000 payable to KEEPERS.

 

January 7, 2014

Check number 4914, drawn on the OK
Compounding IBC Bank Account, in the
amount of$10,000 payable to KEEPERS.

 

January 22, 2014

Check number 5021 , drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

February 26, 2014

Check number 53 20, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

March 17, 2014

Check number 53 52, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

April 21, 2014

Check number 5447, drawn on the OK
Compounding lBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

May 27, 2014

Check number 5833, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

 

 

June17, 2014

 

Check number 0023, drawn on the OK
Compounding Management IBC Bank

Account, in the amount of 525,000 payable to

KEEPERS.

 

17

 

 

10

Ju1y21, 2014

Check number 0072, drawn on the OK
Compounding Management IBC Bank

Account, in the amount of $25,000 payable to
KEEPERS.

 

11

August 19, 2014

Check number 0083, drawn on the OK
Compounding Management IBC Bank

Account, in the amount of $25,000 payable to
KEEPERS.

 

12

September 22, 2014

Check number 0131, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS

 

13

October 20, 2014

Check number 5598, drawn on the OK
Compounding IBC Bank Account, in the
amount of $25,000 payable to KEEPERS.

 

14

November 24, 2014

Check number 0216, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

15

December 26, 2014

Check number 0287, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

16

January 21, 2015

Check number 0323, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

17

February 20, 2015

Check number 03 56, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

 

18

 

March 24, 2015

 

Check number 0404, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

18

 

 

19

April 20, 2015

Check number 0441, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

20

May 19, 2015

Check number 0482, drawn on the OK
Compounding Management IBC Bank
Account, in the amount of $25,000 payable to
KEEPERS.

 

21

June 24, 2015

Check number 1010, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account in the amount of $15,000 payable to
KEEPERS.

 

22

July 23, 2015

Check number 1045, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

23

August 25, 2015

Check number 1090, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

 

24

 

September 25, 2015

 

Check number 1123, drawn on the Pharmacy
Consulting LLC Central Bank of Oklahoma
Account, in the amount of $15,000 payable to
KEEPERS.

 

All in violation of 42 U.S.C. § l320a-7b(b)(1)(A).

19

 

CoUNT TWENTY FIvE
[18 U.s.C. § 1349]

47. The Grand Jury hereby incorporates and realleges paragraphs 1 through 84
of this Indictment.

48. From in or about January 2013 to the date of this Indictment, in the Northem
District of Oklahoma and elsewhere, the defendants CHRISTOPHER R. PARKS,
GARY ROBERT LEE, and JERRY MAY KEEPERS, did knowingly and willfully
combine, conspire, confederate, and agree with each other and with others known and
unknown to the Grand Jury (collectively “the Health Care Conspirators”), to violate Title
18, United States Code, Section, 1347, that is to devise and to execute a scheme and artifice
(i) to defraud a health care benefit program affecting commerce, as defined in 18 U.S.C. §
24(b), that is TRICARE, Medicare, and the FECA Program, and (ii) to obtain by means
of materially false and fraudulent pretenses representations and promises money and
property owned by, and under the control of, TRICARE, Medicare, and the FECA
Program, in connection with the delivery of, and payment for, health care benefits items
and services namely compounded drugs as described below,

THE PURPOSE OF THE CONSPIRACY
49. The allegations of Paragraph 2 of this Indictment is incorporated herein by

reference

20

MANNER AND MEANS OF THE CONSPIRACY
50. The manner and means by which the Health Care Conspirators sought to
accomplish the purposes of the conspiracy are set forth in Paragraphs 3 through 44 of this
Indictment, Which are incorporated herein by reference

The Scheme to Defraud

 

51. The scheme and artifice to defraud F ederal health care programs is set forth
in paragraphs 3 through 44 of this Indictment, Which are incorporated herein by reference

All in violation of Title 18, United States Code, Section 1349.

21

HEALTH cARE FoRFEITURE ALLEGATION
[18 U.s.C. § 982(3)(7), 18 U.s.c. § 981(a)(1)(C) and 28 U.s.C. § 2461(c)]

The allegations contained in Counts One through Twenty-Five of this Indictment
are hereby realleged and incorporated by reference for the purpose of alleging forfeiture
pursuant to Title 18, United States Code, Section 982(a)(7), Title 18. United States Code,
Section 981(a)(1)(C) and 'l`itle 28, United States Code, Section 2461(c).

Upon conviction of the health care offenses alleged in Counts One through Twenty-
Five of this indictment, as part of their sentences the defendants JERRY MAY
KEEPERS, GARY ROBERT LEE, and CHRISTOPHER R. PARKS shall forfeit to
the United States any property, real or personal, constituting or derived from, directly or
indirectly, the proceeds traceable to such offenses including but not limited to:

MONEY JUDGMENT

A money judgment in an amount of at least $2,375,920.52, because such
amount represents proceeds obtained by Defendant JERRY MAY
KEEPERS as a result of such health care offenses

A money judgment in an amount of at least $2,338,008.52, because such
amount represents proceeds obtained by Defendant GARY ROBERT LEE
as a result of such health care offenses

A money judgment in an amount of at least $2,338,008.52, because such
amount represents proceeds obtained by Defendant CHRISTOPHER R.
PARKS as a result of such health care offenses

Pursuant to Title 21, United States Code, Section 853(p),as adopted by Title 28,
United States Code, Section 2461(c), defendants shall forfeit substitute property, up to the

value of the property described above if, by any act or omission of the defendants the

property described above, or any portion thereof, cannot be located upon the exercise of

22

due diligence; has been transferred or sold to, or deposited with, a third party; has been b
placed beyond the jurisdiction of the court; has been substantially diminished in value; or
has been commingled with other property Which cannot be divided without difficulty. The
property to be forfeited by Defendants JERRY MAY KEEPERS, GARY ROBERT
LEE, and CHRISTOPHER R. PARKS, includes their interest in, if any, in the following
substitute property:

SUBSTITUTE ASSETS

JERRY MAY KEEPERS

Real Proper_ty

1. Real property commonly known as 2203 Long Valley Drive,
Kingwood, Harris County, 'l`exas more particularly described as
follows to-wit:

Lot Fourteen (14), in Block Twenty Two (22) of Fosters Mill Village,
Section Three (3), a subdivision in Harris County, 'l`exas according
to the map or plat thereof recorded in Volume 304, Page 102, of the
Map records of Harris County, Texas.

2. Real property commonly known as 0 Kings River Court, Humble,
Harris County, Texas, more particularly described as follows to-Wit:

1.9850 acres of land being Lot 20 and 21, in Block 1, of AMENDING
PLAT OF KINGS RIVER ESTATES, SECTION 1, an addition in
Harris County, Texas, according to the map or plat thereof recorded
under File Code No. 376050, of the Map Records of Harris County,
Texas, Save & Except that portion of Lot 21 conveyed from Gene
Pahnke to Jen-yi Huang and Yuh-Chin Chang filed under County
Clerk’s File No. T035188, of the Official Records of Harris County,
Texas, said 1.9850 acres being more particularly described by metes
and bounds as follows:

BEGINNING at 5/ 8 inch iron rod found in the Northeast right-of-way
line of Kings River Court (80 feet wide) for the Westmost corner of
said Lot 20;

23

THENCE North 49° 00’ 30” East, along the common line of Lots 19
and 20, a distance of 414.71 feet to a 1/2 inch iron rod set for corner;
THENCE South 38° 30’ 16” East, at a distance of 166.11 feet pass the
common corner of said Lots 20 and 21, in all a distance of 205.98 feet
to an angle;

THENCE South 81° 10’ 31” East, along the Northeast line of said Lot
21, a distance of 48.29 feet to a 1/2 inch iron rod set for corner;
THENCE South 570 37’ 31” West, along the Northwest line of above ,
said Huang-Chang Tract, a distance of 458.43 feet (called 45 8.36 feet)
to a 1/2 inch iron rod set on the Northeast right-of-way line of said
Kings River Court;

THENCE in a Northwesterly direction along said right-of-way line,
being a curve to the left having a radius of 935.00 feet, an arc length
of 175.00 feet to the PGINT OF BEGINNING.

Conveyances
2017 Acura ILX, VIN 19UDE2F78HA015131;
2017 Lexus ES 350, VIN 58ABK1GGXHU077043;
2010 Lexus LS 460, VIN JTHBLSEF4A5093618;
2013 Hyundai Santa Fe Sport, VIN 5XYZU3LB9DG109390;

2010 25’ Aluminum Boat, Vessel 7400BF, Hull Number
HAMP9039F010.

Financial Accounts

All U.S. currency, funds and other monetary instruments in financial
accounts including but not limited to all checking, savings NOW,
Time, and other deposit and checking accounts and all investment
and security custodian accounts IRA, Keogh and other retirement
plan accounts

24

GARY ROBERT LEE

1.

5.

Real Property

Real property commonly known as‘3633 E. 104 Street South, Tulsa,
'l`ul_sa County, Oklahoma, more particularly described as follows to-
wit:

Lot Eight (8), Block F our (4), CHELSEA POND, an Addition to the
City of Tulsa, Tulsa County, State of Oklahoma, according to the
recorded plat thereof.

Conveyances

One 2013 Inflniti QX56, VIN IN8AZ2NE1D9041866;
One 2006 Volvo XC9, VIN YV4C2852861267754; and

One Nissan Xterra, VIN 5N1AN08W99C509316.

Financial Accounts

All U.S. currency, funds and other monetary instruments in financial
accounts including but not limited to all checking, savings NOW,
Time, and other deposit and checking accounts; and all investment
and security custodian accounts IRA, Keogh and other retirement
plan accounts

CHRISTOPHER R. PARKS

Real Property

Real property commonly known as 722 W. 108th Place South, Jenks
Tulsa County, Oklahoma, more particularly described as follows
to-Wit:

25

Lot Seven (7), Block One (l), Aberdeen Falls a Subdivision in the
City of Jenks Tulsa County, State of Oklahoma, according to the
Recorded Plat No. 5734.

Conveyances

2. One 2010 Land Rover SLX, VIN SALSK2D44AA237557;
3. One 2004 Land Rover RHS, VIN SALMP1149A165903;
4. One 2007 Jeep LCF, VIN 118GR48K77C593164;

5. One 2006 Mercedes C20, VIN WDBRF52H66F73540;

6. One 2013 GMC DXL, VIN 1GKS2MEFXDR263819; and

7. One 2014 Audi RS7, VIN WUAW2AFC6EN902564.

Financial Accounts

8. All U.S. currency, funds and other monetary instruments in
financial accounts including but not limited to all checking,
savings NOW, Time, and other deposit and checking accounts and
all investment and security custodian accounts IRA, Keogh and
other retirement plan accounts

All pursuant to Title 18, United States Code, Section 982(a)(7), Title 18, United

States Code, Section 981(a)(1)(C) and Title 28, United States Code, Section 2461(c).

R. TRENT SHORES A TRUE BILL
UNTTED STATES ATTORNEY

M\\MR “RQ%Q{Q /S/ Grand Jury Foreperson

MPL`®DYN\S ELSON Grand Jury Foreperson
Assistant United States Attorney

26

